Exhibit 10.5

FIRST INDUSTRIAL REALTY TRUST, INC.

2013 LONG-TERM INCENTIVE PROGRAM

PERFORMANCE UNIT AWARD AGREEMENT

THIS PERFORMANCE UNIT AWARD AGREEMENT (“Award Agreement”) is made and entered
into as of                  (the “Grant Date”), by and between First Industrial
Realty Trust, Inc. (the “Company”) and                  (the “Grantee”).

WHEREAS, the Company maintains the First Industrial Realty Trust, Inc. 2013
Long-Term Incentive Program, as amended (the “Program”), which has been adopted
pursuant to the First Industrial Realty Trust, Inc. 2011 Stock Incentive Plan,
as amended (the “2011 Plan”), and which, together with the First Industrial
Realty Trust, Inc. 2014 Stock Incentive Plan, as amended (the “2014 Plan”), as
successor to the 2011 Plan, is incorporated into and forms a part of this Award
Agreement;

WHEREAS, the Grantee has been selected by the Committee to receive an Award
under the Program; and

WHEREAS, this Award Agreement is subject to the terms of the Program and the
2014 Plan, and capitalized terms not otherwise defined herein have the meanings
ascribed to such terms in the Program, and if not otherwise defined in the
Program, then in the 2014 Plan.

NOW, THEREFORE, in consideration of the foregoing and the premises and mutual
covenants contained herein, and for other good and valuable consideration, the
Company and the Grantee hereby agree, freely and with full knowledge and
consent, as follows:

1. Grant. The Company hereby grants to the Grantee                          
Performance Units pursuant to the Program (“Award”) as of the Grant Date. Each
Performance Unit represents the right of the Grantee to receive in the future,
subject to the terms and conditions set forth in this Award Agreement, the
Program and the 2014 Plan, one (1) share of Stock once the Performance Period
ends. Until the expiration of the Performance Period, the Performance Units
shall be credited to the Grantee in an unfunded bookkeeping account established
for the Grantee by the Company.

2. Vesting and Forfeiture of Performance Units.

(a) The Performance Units shall be eligible to become vested as of the last day
of the period beginning on                  and ending on                  (the
“Performance Period”), based on the level of achievement of the applicable
performance targets set forth hereto in Exhibit A (the “Performance Targets”).

(b) Except as otherwise provided in this Section 2, the Grantee shall forfeit
any unvested Performance Units as of the Grantee’s Termination of Service.



--------------------------------------------------------------------------------

(c) Upon the Grantee’s Termination of Service due to the Grantee’s Disability or
death, the Performance Period shall end (notwithstanding Section 2(a) above) and
the Grantee shall become vested in a number of Performance Units based on the
level of achievement of the Performance Targets through such Termination of
Service, multiplied by a fraction, the numerator of which is the number of days
completed in the Performance Period through the Termination of Service and the
denominator of which is the total number of days in the original Performance
Period.

(d) Upon the Grantee’s Termination of Service due to the Grantee’s Retirement,
the Grantee shall become vested in a number of Performance Units based on the
level of achievement of the Performance Targets through such Performance Period
in accordance with Section 2(a) above, multiplied by a fraction, the numerator
of which is the number of days completed in the Performance Period through the
Termination of Service and the denominator of which is the total number of days
in the Performance Period.

(e) Upon the consummation of a Change of Control prior to the Grantee’s
Termination of Service, the Performance Period shall end (notwithstanding
Section 2(a) above) and the Grantee shall become vested in a number of
Performance Units based on the level achievement of the Performance Targets
through the date of consummation of the Change of Control.

(f) “Retirement” means the Grantee’s voluntary Termination of Service on or
after the date the Grantee reaches age sixty-two (62) and has completed five
(5) consecutive years of service with the Company or an Affiliate or Subsidiary.

(g) All calculations, valuations, determinations and the like regarding the
level of achievement of the Performance Targets shall be made by the Committee
in its sole discretion.

3. Share Delivery. Delivery of Stock or other amounts under this Award Agreement
and the Program shall be subject to the following:

(a) As soon as practicable following the end of the Performance Period (which,
for purposes of Section 2(c) above shall be the date of the applicable
Termination of Service, for purposes of Section 2(d) above shall be the end of
the applicable Performance Period, and for purposes of Section 2(e) above shall
be the date of the Change of Control), but in no event later than thirty
(30) days following the end of the Performance Period, one (1) share of Stock
shall be issued to the Grantee in respect of each vested Performance Unit;
provided, however, that, with respect to each Performance Unit that vests
pursuant to Section 2(e) above that constitutes Deferred Compensation,
settlement of such Performance Unit shall occur upon (i) the consummation of the
Change of Control if such Change of Control constitutes a “change in control
event” within the meaning of Section 409A of the Code (each, a “409A Change in
Control Event”) or (ii) if such Change of Control does not constitute a 409A
Change in Control Event, the earliest of (A) sixty (60) days following the end
of the Performance Period set forth in Section 2(a) above and (B) the Grantee’s
Termination of Service.

(b) To the extent that this Award Agreement and the Program provide for the
issuance of Stock, such issuance may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any
securities exchange or similar entity.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding any other term of this Award Agreement or the Program, the
Company shall have no obligation to deliver any Stock or make any other
distribution of benefits under this Award Agreement or the Program unless such
delivery or distribution complies with all applicable laws and the applicable
rules of any securities exchange or similar entity.

4. Rights of Stockholder; Dividend Equivalents. The Grantee, by virtue of this
Award, shall have no right to receive dividends or distributions with respect to
any shares of Stock, or vote any shares of Stock, prior to the issuance of such
Stock upon the vesting of Performance Units hereunder. Notwithstanding the
foregoing, in lieu of actual dividend rights in connection with the Performance
Units, the Grantee shall have the right to receive additional shares of Stock or
cash (the “Dividend Equivalents”) equal in value (calculated using the closing
price on the vesting date of the Performance Units) to any cash dividends and
property dividends paid with respect to the shares underlying the Performance
Units that vest in accordance with their terms; provided, however, that no such
Dividend Equivalents shall be payable to or for the benefit of the Grantee with
respect to record dates for cash dividends or property dividends occurring
before the Grant Date or on or after the date, if any, on which the Grantee has
forfeited the Performance Units or this Award has been settled in shares of
Stock. Dividend Equivalents shall be delivered simultaneously with the delivery
of the shares underlying the vested Performance Units.

5. Corporate Transactions. To the extent permitted under Section 409A of the
Code, if applicable, in the event of a corporate transaction involving the
Company or the shares of Stock of the Company (including any stock dividend,
stock split, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination or exchange of shares),
this Award shall automatically be adjusted to proportionately and uniformly
reflect such transaction (but only to the extent that such adjustment will not
affect the status of this Award as “performance-based compensation” under
Section 162(m) of the Code, if applicable); provided, however, that the
Committee may otherwise adjust this Award (or prevent such automatic adjustment)
as it deems necessary, in its sole discretion, to preserve the benefits or
potential benefits of this Award, the Program and the 2014 Plan.

6. Nontransferability. This Award shall not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except by will or the laws of
descent and distribution.

7. Withholding. The Grantee shall make appropriate arrangements with the
Company, consistent with the provisions of Section 12 of the 2014 Plan, as
amended, for satisfaction of any applicable tax withholding requirements, or
similar requirements, arising out of this Award Agreement. The Grantee may
elect, subject to such ministerial rules as may be established by the Committee
from time to time, to have such tax withholding obligation satisfied, in whole
or in part, by authorizing the Company to withhold from shares of Stock to be
issued pursuant to this Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due (based on the minimum statutory rates).

 

3



--------------------------------------------------------------------------------

8. Administration. The authority to manage and control the operation and
administration of this Award Agreement, the Program and the 2014 Plan shall be
vested in the Committee, and the Committee shall have all powers with respect to
this Award Agreement as it has with respect to the Program and the 2014 Plan.
Any interpretation of this Award Agreement, the Program or the 2014 Plan by the
Committee and any decision made by it with respect to this Award Agreement, the
Program or the 2014 Plan shall be final and binding on all persons.

9. Program Governs. Notwithstanding anything in this Award Agreement to the
contrary, this Award Agreement shall be subject to the terms of the Program and
the 2014 Plan, copies of which may be obtained by the Grantee from the office of
the Secretary of the Company; and this Award Agreement shall be subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Program or the 2014 Plan. Notwithstanding
anything in this Award Agreement to the contrary, in the event of any
discrepancies between the Program or the 2014 Plan and this Award Agreement, the
Program and the 2014 Plan shall control. Further notwithstanding anything in
this Award Agreement to the contrary, in the event of any discrepancies between
the corporate records of the Company and this Award Agreement, the corporate
records shall control.

10. Not an Employment Contract. The grant of this Award shall not confer on the
Grantee any right with respect to continuance of service with the Company or any
Affiliate or Subsidiary, nor shall such grant confer any right to future grants
of Performance Units, or any other awards in lieu thereof, while employed by the
Company or any Affiliate or Subsidiary. The grant shall not interfere in any way
with the right of the Company or any Affiliate or Subsidiary to terminate the
Grantee’s service at any time.

11. Validity. If any provision of this Award Agreement is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Award Agreement shall be construed
and enforced as if such illegal or invalid provision had never been included
herein.

12. References. References herein to rights and obligations of the Grantee shall
apply, where appropriate, to the Grantee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Award Agreement.

13. Notice. Any notice required or permitted to be given under this Award
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

If to the Company:      First Industrial Realty Trust, Inc.      311 South
Wacker Drive, Suite 4000      Chicago, Illinois 60606      Attn: General Counsel
If to the Grantee:      At the most recent address on file with the Company.

 

4



--------------------------------------------------------------------------------

14. Counterparts. This Award Agreement may be executed in counterparts, each of
which shall constitute one (1) and the same instrument.

15. Amendment. This Award Agreement may be amended in accordance with the
provisions of the Program and the 2014 Plan, and may otherwise be amended by
written agreement of the Grantee and the Company without the consent of any
other person.

16. Governing Law. This Award Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without reference to the
principles of conflict of laws, except to the extent such law is preempted by
federal law.

17. Data Privacy. The Grantee agrees to the collection, use, processing and
transfer (collectively, the “Use”) of certain personal data such as the
Grantee’s name, salary, job title, and position evaluation rating, along with
details of all past awards and current awards outstanding and awarded under the
Program, the 2014 Plan or otherwise (collectively, the “Data”), for the purpose
of administering the Program or the 2014 Plan, copies of which the Grantee
acknowledges having received and understood. The Grantee further acknowledges
and agrees that the Company and its Affiliates and Subsidiaries may make Use of
the Data amongst themselves or with any other third parties assisting the
Company in the administration of the Program or the 2014 Plan (collectively, the
“Data Recipients”). The Grantee hereby further authorizes any Data Recipients,
including any Data Recipients located in foreign jurisdictions, to continue to
make Use of the Data, in electronic or other form, for the purposes of
administering the Program or the 2014 Plan, including without limitation, any
necessary Use of such Data as may be required for the subsequent holding of
Stock on the Grantee’s behalf by a broker or other third party with whom the
Grantee may elect to deposit any Stock acquired through the Program, the 2014
Plan or otherwise. The Company shall, at all times, take all commercially
reasonable efforts to ensure that appropriate safety measures shall be in place
to ensure the confidentiality of the Data, and that no Use shall be made of the
Data for any purpose other than the administration of the Program or the 2014
Plan. The Grantee may, at any time, review his or her Data and request necessary
amendments to such Data. The Grantee may withdraw consent to the Use of the Data
herein by notifying the Company in writing; provided, however, that because the
Data is essential to the Company’s ability to administer the Program and the
2014 Plan and to assess employee admissibility under the Program and the 2014
Plan, by withdrawing consent to the Use of the Data, the Grantee may affect his
or her eligibility to participate in the Program and the 2014 Plan. The Grantee
hereby releases and forever discharges the Company from any and all claims,
demands, actions, causes of action, damages, liabilities, costs, losses and
expenses arising out of, or in connection with, the Use of the Data for purposes
of administering the Program or the 2014 Plan, including without limitation, any
and all claims for invasion of privacy, infringement of the Grantee’s right of
publicity, defamation and any other personal, moral and/or property rights.

18. Section 409A. It is the intention of the Company that this Award Agreement
and each Performance Unit granted hereunder shall comply with the requirements
of Section 409A of the Code or be exempt from Section 409A of the Code and, with
respect to amounts that are subject to Section 409A of the Code, shall in all
respects be administered in accordance with Section 409A of the Code, and this
Award Agreement, the Program and the 2014 Plan shall be

 

5



--------------------------------------------------------------------------------

interpreted accordingly. Notwithstanding any provision of this Agreement to the
contrary, if the Grantee is determined to be a “specified employee” for purposes
of Section 409A of the Code as of the Grantee’s Termination of Service, then, to
the extent required pursuant to Section 409A, payments due under this Award
Agreement that are deemed to be Deferred Compensation shall be subject to a six
(6)-month delay following the Termination of Service; and all delayed payments
shall be accumulated and paid in a lump-sum payment as of the first day of the
seventh month following the Termination of Service (or, if earlier, as of the
Grantee’s death), with all such delayed payments being credited with interest
(compounded monthly) for this period of delay equal to the prime rate in effect
on the first day of such six (6)-month period. Any portion of the benefits
hereunder that were not otherwise due to be paid during the six (6)-month period
following the Termination of Service shall be paid to the Grantee in accordance
with the payment schedule established herein. The Company does not guarantee
that this Award or any payments or benefits that may be made or provided
hereunder will satisfy all applicable provisions of Section 409A or any other
Section of the Code.

19. Section 409A Amendment. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Award Agreement without
the consent of the Grantee in order to maintain an exclusion from the
application of, or to maintain compliance with, Section 409A of the Code. Any
such amendment shall maintain, to the extent practicable, the original intent of
the applicable provision. The Grantee’s acceptance of this Award constitutes the
Grantee’s acknowledgement of and consent to such rights of the Company.

20. Clawback Policy. This Award, and any amount or benefit received hereunder
shall be subject to potential cancellation, recoupment, rescission, payback or
other action in accordance with the terms of any applicable Company clawback
policy, as it may be amended from time to time (the “Policy”) and any applicable
law. The Grantee’s acceptance of this Award constitutes the Grantee’s
acknowledgment of and consent to the Company’s application, implementation and
enforcement of (a) the Policy or any similar policy established by the Company
that may apply to the Grantee and (b) any provision of applicable law relating
to cancellation, rescission, payback or recoupment of compensation, as well as
the Grantee’s express agreement that the Company may take such actions as are
necessary to effectuate the Policy, any similar policy (as applicable to the
Grantee) or applicable law, without further consideration or action.

(Signature page to follow)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Award Agreement as of the
Grant Date.

 

FIRST INDUSTRIAL REALTY TRUST, INC. By:  

 

I hereby acknowledge that I have received a copy of the Program and the 2014
Plan (the terms of which are incorporated by reference into this Award
Agreement) and am familiar with the terms set forth therein. I agree to accept
as binding, conclusive and final all decisions and interpretations of the
Committee. As a condition to the receipt of this Award, I hereby authorize the
Company to withhold from any compensation payable to me by the Company any taxes
required to be withheld under any applicable law as a result of this Award.

 

GRANTEE By:  

 

 

7